            Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                                     )
                                                             )
                 v.                                          )
                                                             ) Case No. 18-CR-127-1-LM
AHMAD KHAWAJA,                                               )
                                                             )
                 Defendant.                                  )


             GOVERNMENT’S OBJECTION TO DEFENDANT’S MOTION FOR
                         COMPASSIONATE RELEASE


          The United States of America, by Scott W. Murray, United States Attorney, and Assistant

U.S. Attorney John S. Davis, objects to Defendant Ahmad Khawaja’s Motion for Compassionate

Release. ECF No. 43.      Because the defendant offers no evidence that he has sought to exercise,

much less exhausted, his administrative remedies with the Bureau of Prisons, he is ineligible for

release, and his motion must be denied.


                                          BACKGROUND

          On May 2, 2019, Khawaja pleaded guilty to importation of approximately two pounds of

3, 4-Methylenedioxymethamphetamine (a.k.a. MDMA, ecstasy, molly), a Schedule I controlled

substance. ECF No. 28.     On January 2, 2020, this Court sentenced Khawaja to 30 months in

prison.    ECF No. 42.    Defendant self-surrendered at FCI Danbury on February 20, 2020.

Thus far he has served less than 2 months of his 30-month sentence.

          On April 9, 2020, Khawaja moved for compassionate release under 18 U.S.C. §

3582(c)(1)(A). In his motion he contends that the statute’s exhaustion requirement is not



                                                 1
          Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 2 of 15




mandatory and that he should be released to home confinement because of the dangers posed by

the Covid-19 pandemic. The government hereby objects.

                                             ARGUMENT


I.     Defendant’s Demand for Compassionate Release Should be Evaluated Against a
       Practical and Legal Backdrop.

       The Bureau of Prisons (“BOP”) has implemented a COVID-19 action plan to minimize

the risk of transmission into and throughout its facilities. The BOP is actively working on the

critical problem of containing the spread of the coronavirus within prisons. BOP has, among

other steps, limited access to prisons, restricted prisoner movements within prisons, used

screening and testing, sought to educate inmates and staff on preventing the spread of disease,

begun providing masks and hand cleaners, separated ill inmates, and—in appropriate cases—

released inmates for home confinement under 18 U.S.C. § 3624(c)(2), as amended by §

12003(b)(2) of the CARES Act. This last step carries special importance for the defendant’s

request for compassionate release.

       Before the CARES Act was passed, § 3624(c)(2) provided the BOP with the exclusive

authority to “place a prisoner in home confinement for the shorter of 10 percent of the term of

imprisonment of that prisoner or 6 months.” Congress has now, temporarily, expanded this

provision, while leaving its application to BOP. As part of the CARES Act, Congress sought to

address the spread of the coronavirus in prison by permitting BOP to expand the use home

confinement under § 3624(c)(2). Section 12003(b)(2) suspends, during the emergency of the

coronavirus pandemic, the limitation in § 3624(c)(2) that restricts home confinement to the

shorter of 10 percent of the inmate’s sentence or 6 months, once the Attorney General makes


                                                 2
              Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 3 of 15




requisite finding that emergency conditions will materially affect the function of BOP. 1 The

Attorney General made those findings on April 3, 2020, conferring on BOP the authority to

expand its use of home confinement.


        Since March 26, 2020, BOP has placed at least an additional 615 inmates on home

confinement (see https://www.bop.gov/coronavirus/index.jsp), focusing on, among other factors,

the vulnerability of the inmates, the prisons most at risk, and the dangers posed by the inmates if

released. 2




1
  Section 12003(b)(2) provides that “if the Attorney General finds that emergency conditions
will materially affect the functioning of the Bureau, the Director of the Bureau may lengthen the
maximum amount of time for which the Director is authorized to place a prisoner in home
confinement under the first sentence of section 3624(c)(2) of title 18, United States Code, as the
Director determines appropriate.”
2
   BOP has described its increased use of home confinement on its website:
https://www.bop.gov/resources/news/20200405_COVID19_home_confinement.jsp

“In response to COVID-19, the Bureau of Prisons (BOP) has instituted a comprehensive
management approach that includes screening, testing, appropriate treatment, prevention,
education, and infection control measures.

The BOP has increased Home Confinement by over 40% since March and is continuing to
aggressively screen all potential inmates for Home Confinement. On April 3, the Attorney
General exercised emergency authority under the CARES Act, to further increase Home
Confinement.

Given the surge in positive cases at select sites and in response to the Attorney General’s
directives, the BOP has begun immediately reviewing all inmates who have COVID-19 risk
factors, as described by the CDC, starting with the inmates incarcerated at FCI Oakdale, FCI
Danbury, FCI Elkton and similarly-situated facilities to determine which inmates are suitable for
home confinement.

Inmates do not need to apply to be considered for home confinement. Case management staff
are urgently reviewing all inmates to determine which ones meet the criteria established by the

                                                 3
          Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 4 of 15




       BOP’s releases of inmates to home confinement must take into account, among other

factors, whether a home is available where the inmate could be confined, whether the inmate

could receive appropriate food and medical care there, the comparative risk to the inmate in

home confinement in the identified location versus remaining in prison, the inmate’s risk to the

public through recidivism, and the availability of supervision during home confinement or risk to

the public if supervision is lacking. BOP also seeks to ensure that the inmates it releases to

home confinement are not already ill and therefore spreading infection to others—including

spreading illness to the individuals who would be needed to make home confinement


Attorney General. The Department has also increased resources to review and make appropriate
determinations as soon as possible.

While all inmates are being reviewed for suitability, any inmate who believes they are eligible
may request to be referred to Home Confinement and provide a release plan to their Case
Manager. The BOP may contact family members to gather needed information when making
decisions concerning Home Confinement placement.

Since the release of Attorney General Barr’s original memo to the Bureau of Prisons on March
26, 2020 instructing us to prioritize home confinement as an appropriate response to the COVID-
19 pandemic, the BOP has placed an additional 566 inmates on home confinement. There are
currently 3,419 inmate on home confinement and 7,199 inmates in Residential Reentry Centers

(RRCs). To further assist inmates in pre-release custody, the BOP has waived financial
requirement to pay subsistence fees.

We are deeply concerned for the health and welfare of those inmates who are entrusted to our
care, and for our staff, their families, and the communities we live and work in. It is our highest
priority to continue to do everything we can to mitigate the spread of COVID-19 in our
facilities.

The BOP appreciates the dedication and significant work of BOP staff in carrying out their
difficult mission in the face of the public emergency. The BOP would also like to thank the
Attorney General, the CDC, the Public Health Service, and our state and local community
partners for their support and assistance in the BOP’s COVID-19 response.”



                                                 4
          Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 5 of 15




successful. To help accomplish that goal, BOP is requiring a 14-day period of quarantine before

any inmate is released to home confinement. By having BOP control the 14-day period of

quarantine—rather than leaving inmates to conduct their own quarantines after release—BOP

can ensure the effectiveness of the quarantine and evaluate the appropriateness of any

determination that the inmate is not a carrier of the coronavirus.


       In addition to these efforts to increase the use of home confinement under 18 U.S.C. §

3624(c)(2), as amended by § 12003(b)(2) of the CARES Act, BOP is continuing to accept and

review requests for compassionate release under 18 U.S.C. § 3582(c)(1)(A).


       Rather than relying on BOP to address what both Congress and the Attorney General

have determined is a time-sensitive, rapidly evolving emergency—and after Congress placed a

specifically targeted tool in the hands of BOP via § 12003(b)(2) of the CARES Act—the

defendant implicitly envisions a system in which hundreds of federal district judges around the

country attempt to use the tools of litigation to replicate, and potentially override, BOP’s

efforts. And critically, under defendant’s approach, courts must attempt to assess facts that can

change within days—if not hours—when many of the changing circumstances could nullify the

intended goal of any court order.


       Under the present circumstances, courts are not well positioned to:


   •   determine whether an inmate’s proposed place to go after release from prison is a place

       where no person is infected or soon to be infected;




                                                 5
      Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 6 of 15




•   evaluate with the stretched resources of BOP and the Probation Office whether the place

    where a defendant would go after release from prison is suitable in enabling a defendant

    to avoid reoffending and returning to prison—an important consideration given that

    federal inmates have a re-arrest rate that ranges from 30.2% for inmates with no criminal

    history points to 85.7% for inmates with 15 or more criminal history points,

    https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

    publications/2017/20170309_Recidivism-CH.pdf#page=12;

•   assure that an inmate who is presently incarcerated is not infected by the time that the

    Court ordered any release, undermining the benefits of the release;

•   appropriately triage the use of available testing by medical need, not by an unsystematic

    series of court orders;

•   evaluate whether a released inmate could find—during a pandemic—food, medical care,

    and safe (often interstate) transportation needed to relocate from prison to the inmate’s

    home;

•   determine the extent to which an inmate’s relief makes a difference to disease

    transmission in one of the 30 BOP facilities and 6 residential reentry centers that BOP is

    monitoring for coronavirus infections, See https://www.bop.gov/coronavirus/;

•   balance how likely an inmate’s release will improve his health prospects against the

    likelihood that continued incarceration would affect the same inmate’s health;

•   determine accurately, with appropriate records, how great a danger the inmate poses to

    the public and make that determination on a time scale needed to respond to disease

    transmission within a prison; and


                                             6
            Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 7 of 15




      •   compare the improvement in prison conditions and risk to the public of this inmate’s

          release versus releasing another inmate who could use the resources available for post-

          imprisonment supervision.


          To avoid a mass release of inmates that has a serious, negative effect on public welfare,

the Court would also have to take into account the risk to probation officers, police officers, and

others who must immediately cope with and supervise released inmates. This list is not

exhaustive and, indeed, could include many additional considerations. The point is that the

factors cited above illustrate a general truth: there are no known examples of effectively

litigating our way out of a crisis by taking up thousands of cases simultaneously in hundreds of

courtrooms across the Nation and attempting to have the judicial process evaluate prisoner

releases in a pandemic that changes daily and even hourly.


          BOP has a massively important task before it. Layering the burdens of a huge volume of

emergency litigation on top of the difficult challenges that the pandemic has handed BOP is

unhelpful. And it is likely to incentivize a counterproductive race to the courthouse in countless

cases—a race that will necessarily require this Court to mete out limited re-entry and supervision

resources on a first-come-first-serve basis that favors defendants who flout the administrative

processes in place to prioritize release for the most vulnerable and least dangerous.


II.       Defendant Has Failed to Exhaust Administrative Remedies by Failing to
          Provide BOP With the Required 30-Day Period to Evaluate His Request for
          Compassionate Release Based on COVID-19.




                                                   7
           Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 8 of 15




       Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court “may not

modify a term of imprisonment once it has been imposed except” as provided by statute. As

relevant here:

           [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is
           earlier, may reduce the term of imprisonment (and may impose a term of
           probation or supervised release with or without conditions that does not
           exceed the unserved portion of the original term of imprisonment), after
           considering the factors set forth in section 3553(a) to the extent that they are
           applicable, if it finds that—

                  (i)    extraordinary and compelling reasons warrant such a
                         reduction . . . and that such a reduction is consistent with
                         applicable policy statements issued by the Sentencing
                         Commission.

       In his motion, the defendant does not assert that he has met either of these prerequisites to

filing this motion. He states that his counsel has had a difficult time reaching him by telephone

and that there was a delay in his counselor’s receiving sentencing paperwork in a timely manner.

The defendant further states that he anticipated a reduction in sentence for the successful

completion of the RDAP program and good-time credit, but has not yet been able to enter that

program.    Defendant further states that two years ago his primary care physician prescribed an

inhaler due to breathing difficulties (although he has not had an inhaler since he was confined to

FCI Danbury).

       Notably, however, the defendant does not allege that he has petitioned BOP to bring a

motion on his behalf to reduce his term of imprisonment.     Neither has he exhausted the BOP's

administrative appeals process. Nor have 30 days passed from a request to the warden for relief.


                                                 8
          Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 9 of 15




His motion is therefore facially insufficient. 18 U.S.C. § 3582(c)(1)(A). See also United States

v. Eisenberg, 2020 WL 1808844 (D.N.H. Apr. 9, 2020 (denying § 3582(c)(1)(A) motion without

prejudice for failure to exhaust administrative remedies); United States v. Nance, 2020 WL

114195, at 2 (W.D. Va. Jan. 10, 2020); United States v. Bolino, 2020 WL 32461, at 1 (E.D.N.Y.

Jan. 2, 2020) (collecting cases).)

        Section 3582(c)’s exhaustion requirement is statutory, and thus is not the sort of

judicially crafted exhaustion requirement that “remain[s] amenable to judge-made exceptions.”

Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). By significant contrast, statutory exhaustion

requirements “stand[] on a different footing.” Id. There, “Congress sets the rules—and courts

have a role in creating exceptions only if Congress wants them to.” Id. Thus, where a statute

contains mandatory exhaustion language, the only permissible exceptions are those contained in

the statute. Id.; see also United States v. Lugo, 2020 WL 1821010 (D. Me. Apr. 10, 2020)

(holding that section 3582(c)’s exhaustion provision is mandatory); Sayyah v. Farquharson, 382

F.3d 20, 24 (1st Cir. 2004) (holding that statutory exhaustion bar in removal context was

jurisdictional).

        In recent weeks, numerous defendants around the country have cited the unusual

circumstances presented by COVID-19 as a basis for compassionate release, and have argued

that the exhaustion requirement should be excused. Multiple courts have concluded that a

district court cannot entertain a First Step Act motion unless a defendant has exhausted

administrative remedies—even in the face of the COVID-19 pandemic. 3 See also United States


3
  See United States v. Roberts, No. 18 Cr. 528 (JMF) (S.D.N.Y. Apr. 8, 2020) (Dkt. 296); United
States v. Ramos, No. 14 Cr. 484 (LGS), 2020 WL 1685812, at *1 (S.D.N.Y. Apr. 7, 2020); United
States v. Woodson, No. 18 Cr. 845 (PKC), 2020 WL 1673253, at *3 (S.D.N.Y. Apr. 6, 2020); United

                                                 9
         Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 10 of 15




v. Raia, 2020 WL 1647922 (3d Cir. April 2, 2020) (concluding that failure to exhaust

administrative remedies for request for compassionate release based on COVID-19 pandemic

presented “a glaring roadblock foreclosing compassionate release at this point” and that “strict

compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

importance”); United States v. Johnson, 2020 WL 1663360, at 3–6 (D. Md. Apr. 3, 2020)

(denying request for compassionate release based on COVID-19 pandemic; concluding that §

3582(c)(1)(A)’s exhaustion requirement is jurisdictional and, regardless, there are no exceptions

to the exhaustion requirement); United States v. Zywotko, 2020 WL 1492900, at 1–2 (M.D. Fla.

Mar. 27, 2020) (denying request for compassionate release based on COVID-19 pandemic

because defendant failed to exhaust administrative remedies).    Here, the defendant cannot

establish that the Court has the power to waive the administrative exhaustion requirement.

       COVID-19 presents unusual circumstances, in which compassionate release decisions

should be made expeditiously. But the text of Section 3582 contains no exigency exception for



States v. Arena, No. 18 Cr. 14 (VM) (S.D.N.Y. Apr. 6, 2020) (Dkt. 354); United States v. Hernandez,
No. 18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen,
No. 18 Cr. 602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24, 2020); United States v. Carver,
No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1, 2020); United States v. Clark, No. 17
Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v. Williams, No. 15
Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020); United States v. Garza, No. 18 Cr. 1745,
2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v. Zywotko, No. 19 Cr. 113, 2020
WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13 Cr. 313 (PJH),
2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Gileno, No. 19 Cr. 161, 2020
WL 1307108, *3 (D. Conn. Mar. 19, 2020). But see United States v. Perez, No. 17 Cr. 513 (AT),
2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020); United States v. Eisenberg, No. 16 Cr. 157, 2020
WL 1808844 (D. N.H. April 9, 2020); United States v. Colvin, No. 19 Cr. 179 (JBA), 2020 WL
1613943, at *2 (D. Conn. Apr. 2, 2020). Both Perez and Colvin relied on Washington v. Barr, 925
F.3d 109 (2d Cir. 2019), which as discussed further below, is inapposite because it involves judge-
made exhaustion doctrine.



                                                10
         Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 11 of 15




such circumstances, and indeed the text affirmatively refutes the availability of such an exception

in two respects. While many statutory exhaustion provisions require exhaustion of all

administrative remedies before a claim is brought in court, Section 3582 provides an alternative:

exhaustion of all administrative rights or the lapse of 30 days from the warden’s receipt of the

inmate’s request for compassionate release, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A). This

30-day alternative rule is a limited futility-like exception, and, therefore, “[g]iven Congress’s

decision to mandate exhaustion and specify a single alternative, the Court is not free to infer a

‘general unwritten special circumstances exception.’” Ross, 136 S. Ct. at 1857.

       The mandatory exhaustion requirement accommodates the essential role that the BOP

plays in the compassionate release process. Informed decisions about compassionate release

require the collection of information, like disciplinary records and medical history, that the BOP

is uniquely suited to obtain and which will benefit both the BOP and later the court in evaluating

such claims. The BOP is also well situated to make relative judgments about the merits of

compassionate release petitions – particularly at a time like this when many inmates are making

petitions advancing similar claims – and adjudicate those positions in a consistent manner. The

Court may of course review those judgments, but the Congress expressed its clear intent that

such review would come second, with the benefit of the BOP’s initial assessment. See United

States v. Woodson, 2020 WL 1673253 (S.D.N.Y. April 6, 2020).

       The defendant suggests that the exhaustion requirement of § 3582(c)(1)(A) may be

excused by a court as “futile” during the present pandemic. However, there is no “futility”

exception, as the Supreme Court has made clear that courts have no authority to invent an

exception to a statutory exhaustion requirement. Thus, in United States v. Perez, 2020 WL


                                                 11
          Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 12 of 15




1546422 (S.D.N.Y. April 1, 2020), the court incorrectly excused exhaustion of a claim based on

COVID-19 as “futile,” relying only on Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019),

which addressed only a judicially created exhaustion requirement. And, in any event, a request

in this context is not futile, because, as explained further below, BOP fully considers requests for

compassionate release.

        To be sure, Washington states that: “Even where exhaustion is seemingly mandated by statute

or decisional law, the requirement is not absolute. The Supreme Court itself has recognized

exceptions to the exhaustion requirement under ‘three broad sets of categories.’” Washington, 925

F.3d at 118 (emphasis added) (quoting McCarthy v. Madigan, 503 U.S. 140, 146 (1992)). But the

inclusion of the phrase “by statute” is not supported by the citation that follows. McCarthy is another

case involving a judge-made exhaustion requirement. See McCarthy, 503 U.S. at 152 (“Congress has

not required exhaustion of a federal prisoner’s Bivens claim.”). It thus provides no support for the

notion that exhaustion mandated “by statute” is not absolute. See Bastek, 145 F.3d at 95 (rejecting

application of McCarthy exceptions in a statutory case). Further, when Washington goes on to

discuss three recognized exceptions to exhaustion, it is describing three exceptions recognized in

McCarthy in the judge-made context. But as the Supreme Court made clear in Ross, this analysis

ignores the critical distinction between statutory and judge-made exhaustion requirements. Given that

Washington was a judge-made exhaustion case, its statement that exhaustion mandated “by statute”

is “not absolute” is dicta, and cannot supplant the clear statements to the contrary in cases like Ross

and Bastek. Thus, in Perez, the district court erred by citing Washington’s discussion of judge-made

exceptions to a judge-made exhaustion rule to justify excusing exhaustion under Section 3582(c). See

United States v. Perez, 2020 WL 1546422, at 2 (S.D.N.Y. April 1, 2020) (relying on Washington).




                                                   12
         Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 13 of 15




       Accordingly, the requirement of a 30-day period to afford BOP the initial review of the

defendant’s request cannot be excused. While Congress indisputably acted in the First Step Act

to expand the availability of compassionate release, it expressly imposed on inmates the

requirement of initial resort to administrative remedies. And this is for good reason: The BOP

conducts an extensive assessment for such requests. See 28 C.F.R. § 571.62(a); BOP Program

Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g), available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. As the Procedures reflect, the BOP

completes a diligent and thorough review, with considerable expertise concerning both the

inmate and the conditions of confinement. Its assessment will always be of value to the parties

and the Court.


       This remains true in the present crisis. The government does not underplay the

defendant’s concerns in any way. This Court, like all citizens, is vividly aware of the dangers

that COVID-19 poses. The virus has infected large numbers of people and caused many deaths

in a short time. BOP has accordingly taken significant measures in an effort to protect the health

of the inmates in its charge. BOP began planning for potential coronavirus transmissions in

January 2020. At that time, the agency established a working group to develop policies in

consultation with subject matter experts in the Centers for Disease Control (CDC), including by

reviewing guidance from the World Health Organization (WHO). On March 13, 2010, BOP

announced that it was implementing the Coronavirus (COVID 19) Phase Two Action Plan

(“Action Plan”) to minimize the risk of coronavirus transmission into and inside its

facilities. The Action Plan comprises many preventive and mitigation measures, including the

                                                13
         Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 14 of 15




following: all incoming inmates are screened, and staff are regularly screened; contractor visits

are limited to essential services, while nearly all attorney, social, and volunteer visits have been

suspended; inmate movements between facilities have been extremely limited; and institutions

are taking additional steps to modify operations to maximize social distancing. BOP has taken

further steps as events require, including confining all inmates to their living quarters for a 14-

day period beginning on April 1, 2020, in order to mitigate any spread of the disease. Many

additional details are available at the BOP website, www.bop.gov.


        BOP is best positioned to determine the proper treatment of the inmate population as a

whole, taking into account both individual considerations based on an inmate’s background and

medical history, and more general considerations regarding the conditions and needs at particular

facilities. The provision of Section 3582(c)(1)(A) prioritizing administrative review therefore

makes sense not only in the ordinary case, but also at this perilous time. As the Third Circuit

stated, “[g]iven BOP’s shared desire for a safe and healthy prison environment, we conclude that

strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—

importance.” Raia, 2020 WL 1647922, at 2. Thus, even if this Court could ignore the

mandatory exhaustion requirement, which it cannot, it would be imprudent to prevent BOP from

engaging in that review. Lugo, 2020 WL 1821010, at *5 (“the BOP, which possesses greater

knowledge of the COVID-19 conditions within its prisons and of [defendant’s] specific situation,

must be given the first opportunity to respond to [defendant’s] request for release before it comes

to this Court”).




                                                 14
           Case 1:18-cr-00127-LM Document 46 Filed 04/14/20 Page 15 of 15



          In sum, the analysis of a statutory exhaustion requirement must “begin[] with the text” and

utilize “ordinary interpretive techniques.” Ross, 136 S. Ct. at 1856 and 1858 n.2. As set forth above,

the text of Section 3582(c) provides for no exceptions. Accordingly, because the defendant has not

exhausted his administrative remedies as set forth in 18 U.S.C. § 3582(c)(1)(A), his motion must be

denied.

                                            CONCLUSION

          WHEREFORE, for the reasons stated, this Court should deny defendant’s motion for

compassionate release.



Dated:     April 14, 2020                                Respectfully submitted,

                                                         SCOTT W. MURRAY
                                                         United States Attorney

                                                         /s/John S. Davis
                                                 By:     John S. Davis
                                                         Bar No. 592
                                                         Assistant U.S. Attorney
                                                         53 Pleasant Street, 4th Floor
                                                         Concord, New Hampshire 03301
                                                         (603) 225-1552




                                                   15
